DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting rejection regarding to claims 1, 6 and 11 is maintained without repeating here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described 	as set forth in section 102, if the differences between the subject matter sought to be patented 	and the prior art are such that the subject matter as a whole would have been obvious at the 	time the invention was made to a person having ordinary skill in the art to which said subject 	matter pertains. Patentability shall not be negatived by the manner in which the invention was 	made.

Claims 1-14, 18-29 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sayed et al. (hereinafter Sayed) US 2011/0173239 and Wenig et al. (hereinafter Wenig) US 2009/0063968 and Miller et al. US 7231606 B2
Referring to claim 1, Sayed discloses a system for remote replay of a user interaction with a webpage, ([0003]-[0005][0011]-[0012] replay the recorded web application session remotely) the system comprising:
a tracking storage repository storing at least one tracking script including computer executable instructions to cause recording and transmitting of interaction data related to the user interaction with the webpage, the interaction data comprising one of mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003]-[0005 [0011]-[0013] Fig. 1-3, RR module (library component stored at remote server) to record the execution behavior of the web application and transmit the events related to the web application to a log file for storage, for example, mouse down/up events, etc.) 
 	 a tracking server configured to receive a tracking record comprising the user interaction data, the tracking server communicatively connected with the tracking storage repository for retrieving the tracking script from the tracking storage repository; ([0011]-[0018] Fig. 1-4 remote server including logging service receive the logging entries with the input events and RR module with remote server are communicatively connected) and 
an analysis computer communicatively connected with the tracking server over a network, wherein the analysis computer comprises a memory comprising executable instructions; and a processor configured to execute the executable instructions and, when executed, to cause the analysis computer, when executed, to request the tracking record from the tracking server to create an interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.  ([0003][0005] [0011]-[0018][0021]-[0022] RR module in a computer communicates with remote server and request log entry to create and replay the user input event to simulating the actual user input on the web page, which include mouse down/up, mouse clicking, etc.)
But Sayed fail to explicitly disclose “and to display the interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry.”
Wenig disclose and to display the interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
But Sayed and Wenig fail to explicitly disclose “and to cause the analysis computer to receive playback environment data separately    from the tracking record to at least partially recreate a playback environment without the tracking record and to create the interaction visualization in the playback environment  using the tracking record.” 
Miller disclose and to cause the analysis computer to receive playback 
environment data separately from the tracking record to at least partially recreate 
a playback environment without the tracking record and to create the interaction visualization in the playback environment using the tracking record. (col. 3, line 20-col.4 line 2, col. 7, line 57-col. 10, line 54, col. 15, line 17-30,  environment information is extracted separately from the user action to replay the environment, such as font, count, date or file details of an image, checksum etc. and kept in ASCII logfiles and user action is recorded in a script file, using the script file to playback the user actions  on the GUI and base on the ASCII logfiles recorded)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Miller’s method of replaying of environment and interactions into Wenig and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Miller’s method of replaying of environment and interactions separately could help to provide more ways to manipulate data recorded into Wenig and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that replaying of environment and interactions separately would improve flexibility of replaying and improve user experience using the system.
	Referring to claims 2, 7 and 12, Sayed and Wenig, Miller disclose the system of claim 1, the rejection is incorporated herein.
Sayed discloses wherein user interaction is derived from one of a keyboard, a mouse, a touch screen, a monitor, or a printer. ([0003][0005] [0011]-[0018][0021]-[0022] the user input events are mouse down/up, mouse clicking etc. )
	Referring to claims 3, 8 and 13 Sayed and Wenig, Miller the system of claim 1, the rejection is incorporated herein.
But Sayed and Miller fail to explicitly disclose “wherein the analysis computer is configured to display the interaction visualization as interaction with the webpage resulting from the one of mouse movement, mouse scrolling, mouse clicking, or keyboard entry.”
Wenig disclose wherein the analysis computer is configured to display the interaction visualization as interaction with the webpage resulting from the one of mouse movement, mouse scrolling, mouse clicking, or keyboard entry. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage, including mouse down/up, clicking, etc.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Miller and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Miller and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
Referring to claims 4, 9 and 14, Sayed and Wenig, Miller disclose the system of claim 1, the rejection is incorporated herein.
Sayed discloses further comprising a webpage server, wherein the webpage server comprises: a webpage storage module storing the webpage;  and a tracking tag code module instructing the webpage server to include  tracking script with the stored webpage; wherein the tracking script records the tracking record. ([0011]-[0018] RR storing the handle, pointer or address, etc. to the object (including page) and when replaying the session, obtains the log entries object ID and locate the object from the log entry)
Referring to claims 5 and 10, Sayed and Wenig, Miller disclose the system of claim 1, the rejection is incorporated herein.
Sayed disclose that the tracking server is configured to further provide a portion of the playback environment data to the analysis computer, wherein the portion of the playback environment data one of a brand of a web browser used to record the tracking record, a time and a date of the tracking record, a length of time of the tracking record, the webpage visited, a time spent on the webpage, or an account ID of the user. ([0003]-[0005] [0011]-[0018] Fig. 3, provide a runtime env. and include timestamp, time and date indicating a time of occurrence during the recorded session, etc. logfile is read to the runtime environment which based on the log entries to replay)
	Referring to claim 6, Sayed disclose a computer-implemented method and claim 11,  a non-transitory computer-readable medium for remotely replaying a user interaction with a webpage, the computer-implemented method comprising: ([0003]-[0005][0011]-[0012] method and medium replay the recorded web application session remotely)
retrieving, from a tracking storage repository, a tracking script, transmitting the tracking script, and causing the tracking script to run to record interaction data as a tracking record, the interaction data comprising one or mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003]-[0005 [0011]-[0013] Fig. 1-3, RR module (library component stored at remote server) identify an event corresponding to a creation of an object capable receiving input data transmitted to the web application and  transmit the events related to the web application to a log file for storage, for example, mouse down/up events, etc.) 
retrieving, via a tacking server, the tracking record; ([0011]-[0018] Fig. 1-4 remote server including logging service receive the logging entries with the input events and RR module with remote server are communicatively connected)
providing, the tracking server, the tracking record to an analysis computer to create an interaction visualization of the user interaction with the webpage, including the one of mouse movement, scrolling, mouse clicking, or keyboard entry; ([0003][0005] [0011]-[0018][0021]-[0022] RR module in a computer communicates with remote server and request log entry to create and replay the user input event to simulating the actual user input on the web page, which include mouse down/up, mouse clicking, etc.) 
But Sayed fail to explicitly disclose “and displaying the interaction visualization.”
Wenig disclose and displaying the interaction visualization. ([0054]-[0069] Fig. 4-7, various examples of step by step replay and display of user input events, etc. on the webpage) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Wenig’s method of replaying of interactions into Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Wenig’s method of replaying of interactions could help to provide more ways to manipulate data recorded into Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying the replay of interactions would improve user experience using the system.
But Sayed and Wenig fail to explicitly disclose “receiving playback environment data separately from the tracking record to at least 
partially recreate a playback environment without the tracking record and creating the interaction visualization in the playback environment  using the tracking record.” 
Miller disclose receiving playback environment data separately from the 
tracking record to at least partially recreate a playback environment without the 
tracking record and creating the interaction visualization in the playback environment    using the tracking record. (col. 3, line 20-col.4 line 2, col. 7, line 57-col. 10, line 54, col. 15, line 17-30,  environment information is extracted separately from the user action to replay the environment, such as font, count, date or file details of an image, checksum etc. and kept in ASCII logfiles and user action is recorded in a script file, using the script file to playback the user actions  on the GUI and base on the ASCII logfiles recorded)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Miller’s method of replaying of environment and interactions into Wenig and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Miller’s method of replaying of environment and interactions separately could help to provide more ways to manipulate data recorded into Wenig and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that replaying of environment and interactions separately would improve flexibility of replaying and improve user experience using the system.
Referring to claims 18-20, Sayed and Wenig, Miller disclose discloses The system of claim 1, he rejection is incorporated herein.
Sayed disclose  wherein a webpage server configured to provide the webpage has a memory, ([0011]-[0018] remove server, application server has memory) the memory having a tracking tag code module storing thereon instructions for requesting the tracking script from the tracking server to be stored upon loading of the webpage. ([0011]-[0018] upon loading the web application, turn on tracking and monitor record and  replay capabilities and the input events are stored in a log file in the remote sever) 
In regard to claim 21, Sayed and Wenig, Miller disclose The system of claim 1, the rejection is incorporated herein.
But Sayed and Wenig fail to explicitly disclose “wherein the playback environment data is stored on the analysis computer in an initialization file separate from the tracking record.”
Miller disclose wherein the playback environment data is stored on the analysis computer in an initialization file separate from the tracking record. (col. 7, line 1-28, col.9, line 1-col. 10, line 15, environment information is in initialization log files and stored on the computer)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Miller’s method of replaying of environment and interactions into Wenig and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Miller’s method of replaying of environment and interactions separately could help to provide more ways to manipulate data recorded into Wenig and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that replaying of environment and interactions separately would improve flexibility of replaying and improve user experience using the system.
In regard to claim 22, Sayed and Wenig, Miller disclose The system of claim 1, the rejection is incorporated herein.
But Sayed and Wenig fail to explicitly disclose “wherein the executable instructions of the memory of the analysis computer, when executed, further cause the analysis computer to store the interaction visualization comprising the playback environment data and the tracking record in a replay database for subsequent use.”
Miller disclose wherein the executable instructions of the memory of the analysis computer, when executed, further cause the analysis computer to store the interaction visualization comprising the playback environment data and the tracking record in a replay database for subsequent use. (Fig. 1, abstract, col. 7, line 1-28, col.9, line 1-col. 10, line 15 logfiles and script file are recorded and stored in a database for replay) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Miller’s method of replaying of environment and interactions into Wenig and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Miller’s method of replaying of environment and interactions separately could help to provide more ways to manipulate data recorded into Wenig and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that replaying of environment and interactions separately would improve flexibility of replaying and improve user experience using the system.
In regard to claim 23, Sayed and Wenig, Miller disclose The system of claim 1, the rejection is incorporated herein.
But Sayed and Wenig fail to explicitly disclose “wherein the executable instructions of the memory of the analysis computer, when executed, further cause the analysis computer to preplay the user interaction data to determine if sufficient information has been captured for playback.”
Miller disclose wherein the executable instructions of the memory of the analysis computer, when executed, further cause the analysis computer to preplay the user interaction data to determine if sufficient information has been captured for playback. (col. 3, line 20-46, col. 4, line 19- col. 5, line 5,  test enabled to replay the user actions and check if it is failed or meet the quality requirement to determine the information is enough)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Miller’s method of testing of replaying into Wenig and Sayed’s invention as they are related to the same field endeavor of web application record and replay. The motivation to combine these arts, as proposed above, at least because Miller’s method of testing of replaying could help to provide more control into the playback of webpage into Wenig and Sayed’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that testing of replaying would improve user experience using the system.
In regard to claims 24-26, claims 24-26 are method claims corresponding to the system claims above and 22-24, therefore, are rejected for the same reasons set forth in the rejections of claims 22-24.
In regard to claims 27-29, claims 27-29 are medium claims corresponding to the system claims above and 22-24, therefore, are rejected for the same reasons set forth in the rejections of claims 22-24.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/27/2022 regarding to claims 1-14, 18-20 have been considered but are moot because the arguments do not apply to the current rejection.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20020184646 A1 	2002-12-05 			Lord 
Method And Apparatus For Time Shifting Of Broadcast Content That Has Synchronized Web Content
Lord disclose a system and method for providing a synchronized replay of a television program and the corresponding web content are provided. The system includes a means for establishing a web connection to the web server providing the corresponding web content; a means for recording the television program selected by a user; a means for storing the television program selected by said user and the corresponding web content from the web server; a means for reproducing the stored television program and the web content responsive to the television program in a synchronized manner; and, a means of control configured to receive a request to record the television program selected by the user, wherein the control means is operative for controlling the recording means to initiate the recording of the television program, while initiating the recording of the web content responsive to the television program. In response to a user's request, the system establishes a web connection to the corresponding web server, then one of the television program selected by the user and the corresponding web content downloaded from the web server are synchronized and stored in a memory medium for subsequent replay… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143